Campbell, J.
Defendant was convicted of uttering a forged deed. The only error alleged is that the verdict should have been for respondent. There was proof that the deed was forged, and proof that Dane procured its acknowledgment by false personation. There was proof that would authorize the inference that he procured it to be recorded, and proof that he undertook to raise money on it. Any of these acts would be an uttering, if intended to defraud, of which there could be no doubt, if the facts shown were true.
The conviction should be affirmed.
The other Justices concurred.